This opinion is subject to administrative correction before final disposition.




                                Before
                    GASTON, STEWART, and BAKER
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Keith T. FANELLI
   Boatswain’s Mate Petty Officer Second Class (E-5), U.S. Navy
                           Appellant

                             No. 202000089

                         Decided: 27 October 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                               Wilbur Lee

 Sentence adjudged 23 December 2019 by a general court-martial
 convened at Joint Base Pearl Harbor-Hickam, Hawaii, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for eight months, forfeiture of all pay
 and allowances, and a bad-conduct discharge.

                          For Appellant:
         Lieutenant Commander Jaqueline Leonard, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
              United States v. Fanelli, NMCCA No. 202000089
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
    However, we note that the Entry of Judgment does not reflect the disposi-
tion of the original Charge and Specification. Although we find no prejudice,
Appellant is entitled to have court-martial records that correctly reflect the
content of his proceeding. United States v. Crumpley, 49 M.J. 538, 539 (N-M.
Ct. Crim. App. 1998). In accordance with Rule for Courts-Martial 1111(c)(2),
we modify the Entry of Judgment and direct that it be included in the record.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2
UNITED STATES                                     NMCCA NO. 202000089

       v.                                                ENTRY
                                                          OF
Keith T. FANELLI                                       JUDGMENT
Boatswain’s Mate Petty Officer
Second Class (E-5)                                 As Modified on Appeal
U.S. Navy
            Accused
                                                      27 October 2020



   On 23 December 2019, the Accused was tried at Joint Base Pearl Harbor-
Hickam, Hawaii, by a general court-martial, consisting of a military judge sitting
alone. Military Judge Wilbur Lee presided.

                                     FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge:       Violation of Article 120, Uniform Code of Military Justice,
              10 U.S.C. § 920.
               Plea: Not Guilty.
               Finding: Dismissed.

   Specification:      Sexual Assault on or about 18 June 2018.
                       Plea: Not Guilty.
                       Finding: Dismissed.

Additional
Charge I:     Violation of Article 128, Uniform Code of Military Justice,
              10 U.S.C. § 928.
               Plea: Guilty.
               Finding: Guilty.
                United States v. Fanelli, NMCCA No. 202000089
                         Modified Entry of Judgment

  Specification:     Assault Consummated by a Battery on or about
                     18 June 2018.
                     Plea: Guilty.
                     Finding: Guilty.

Additional
Charge II:   Violation of Article 107, Uniform Code of Military Justice,
             10 U.S.C. § 907.
             Plea: Guilty.
             Finding: Guilty.

  Specification:     False Official Statement on or about 16 July 2018.
                     Plea: Guilty.
                     Finding: Guilty.



                                  SENTENCE

  On 23 December 2019, a military judge sentenced the Accused to the following:
     Reduction to pay grade E-1.
     Confinement for 8 months.
     Forfeiture of all pay and allowances.
     A bad-conduct discharge.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                        2